




   
Expiration Date of Options
 
2007
 
2008
 
2009
 
2010
 
2011
 
2012
 
2013
 
2014
 
2015
 
2016
 
Total Options Granted
     
 
 
HARRIS
                                                                               
                                                                               
 
9 Yr NQSO (vest 50% on 12/27/07 and
50% on 12/27/08)
   
6/26/2016
   
120,491
   
120,490
                                                   
240,981
                                                                               
     
JAMISON
                                                     
 
                                                                           
NQSO- 1 Yr
                                                                           
100% vest on 12/27/07
   
12/27/2008
   
47,500
                                                         
47,500
     
 
                                                                           
NQSO 2 Yr
                                                                           
100% vest on 12/27/08
   
12/27/2009
         
110,135
                                                   
110,135
     
 
                                                                    -      
 
                                                                           
NQSO - 3 Yr
                                                                           
100% vest on 12/27/09
   
12/27/2010
               
92,365
                                             
92,365
     
 
                                                                    -    
250,000
                                                                               
                                                                               
                                                                               
 
ANDREEV
                                                     
 
                                                                           
NQSO- 1 Yr
                                                                           
100% vest on 12/27/07
   
12/27/2008
   
38,000
                                                         
38,000
     
 
                                                                           
NQSO 2 Yr
                                                                           
100% vest on 12/27/08
   
12/27/2009
         
88,108
                                                   
88,108
     
 
                                                                    -      
 
                                                                           
NQSO - 3 Yr
                                                                           
100% vest on 12/27/09
   
12/27/2010
               
73,892
                                             
73,892
     
 
                                                                    -    
200,000
                                                                               
                                                                               
 

 
 

--------------------------------------------------------------------------------


 
 

    
JANSE
                                                                               
                                                                               
9 Yr NQSO - Vests in equal installments on 12/27/07, 6/27/08, 6/27/09, 6/27/10,
6/27/11, 6/27/12, 6/27/13, 6/27/14)
   
6/26/2016
   
9,891
   
9,891
   
9,891
   
9,891
   
9,891
   
9,891
   
9,891
   
9,891
               
79,128
       
 
                                                                             
NQSO- 1 Yr
                                                                             
100% vest on 12/27/07
   
12/27/2008
   
228,000
                                                         
228,000
       
 
                                                                             
NQSO 2 Yr
                                                                             
100% vest on 12/27/08
   
12/27/2009
         
248,108
                                                   
248,108
       
 
                                                                    -        
 
                                                                             
NQSO - 3 Yr
                                                                             
100% vest on 12/27/09
   
12/27/2010
               
73,892
                                             
73,892
       
 
                                                                    -    
629,128
                                                                               
                                                                               
 
     
 
FORMAN
                                                                               
 
                                                                           
NQSO- 1 Yr
                                                                           
100% vest on 12/27/07
   
12/27/2008
   
26,600
                                                         
26,600
     
 
                                                                           
NQSO 2 Yr
                                                                           
100% vest on 12/27/08
   
12/27/2009
         
61,676
                                                   
61,676
     
 
                                                                    -      
 
                                                                           
NQSO - 3 Yr
                                                                           
100% vest on 12/27/09
   
12/27/2010
               
46,724
                                             
46,724
     
 
                                                                    -    
135,000
                                                                               
                                                                               
 
   
WOLFE                                                                          
     
 
                                                                           
NQSO- 1 Yr
                                                                           
100% vest on 12/27/07
   
12/27/2008
   
15,200
                                                         
15,200
     
 
                                                                           
NQSO 2 Yr
                                                                           
100% vest on 12/27/08
   
12/27/2009
         
35,243
                                                   
35,243
     
 
                                                                    -      
 
                                                                           
NQSO - 3 Yr
                                                                           
100% vest on 12/27/09
   
12/27/2010
               
29,557
                                             
29,557
     
 
                                                                    -    
80,000
                                                                               
 

 
 

--------------------------------------------------------------------------------


 
 
 
USHIO
                                                                               
 
                                                                             
9 Yr NQSO - Vests on 12/27/07 and 6/27/08)
   
6/26/2016
   
9,891
   
7,277
                                                   
17,168
       
 
                                                                             
NQSO- 1 Yr
                                                                             
100% vest on 12/27/07
   
12/27/2008
   
11,400
                                                         
11,400
       
 
                                                                             
NQSO 2 Yr
                                                                             
100% vest on 12/27/08
   
12/27/2009
         
26,432
                                                   
26,432
       
 
                                                                    -          
                                                                          55,000
 
 
 
EGAN
                                                                               
                                                                             
NQSO- 1 Yr
                                                                           
100% vest on 12/27/07
   
12/27/2008
   
5,700
                                                         
5,700
     
 
                                                                           
NQSO 2 Yr
                                                                           
100% vest on 12/27/08
   
12/27/2009
         
13,216
                                                   
13,216
     
 
                                                                    -      
 
                                                                           
NQSO - 3 Yr
                                                                           
100% vest on 12/27/09
   
12/27/2010
               
11,084
                                             
11,084
     
 
                                                                    -    
30,000
                                                                               
                                                                               
 
   
 
BRADY
                                                                               
                                                                             
NQSO- 1 Yr
                                                                           
100% vest on 12/27/07
   
12/27/2008
   
3,800
                                                         
3,800
     
 
                                                                           
NQSO 2 Yr
                                                                           
100% vest on 12/27/08
   
12/27/2009
         
8,811
                                                   
8,811
     
 
                                                                    -      
 
                                                                           
NQSO - 3 Yr
                                                                           
100% vest on 12/27/09
   
12/27/2010
               
10,889
                                             
10,889
     
 
                                                      -    
23,500
 
 
                                                                    -        

 
 

--------------------------------------------------------------------------------


 
 
  
 
OTHER EMPLOYEES
                                                                               
                                                                               
9 Yr NQSO
   
6/26/2016
   
26,889
(1)    17,500 (2)                                                   
44,389
       
 
                                                                             
NQSO- 1 Yr
                                                                             
100% vest on 12/27/07
   
12/27/2008
   
3,800
                                                         
3,800
       
 
                                                                             
NQSO 2 Yr
                                                                             
100% vest on 12/27/08
   
12/27/2009
         
8,811
                                                   
8,811
       
 
                                                                    -        
 
                                                                             
 
                                                                             
 
                                                                             
 
                                                                         
57,000
                                                                               
 
  
 

 
(1) 9 yr NQSO vest on 12/27/07
(2) 9 yr NQSO vest on 12/27/08